DETAILED ACTION
Applicant’s response, filed 28 Jan. 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Furthermore, it is noted the Examiner of record has changed herein.
This Office action is a non-final Office action that contains a new ground of rejection under 35 U.S.C. 112(b) that was not necessitated by Applicant’s amendment received 28 Jan. 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 5, and 7 are cancelled.
Claims 1, 3-4, 6, and 8-23 are pending.
Claims 1, 3-4, 6, and 8-23 are rejected.
Claims 3-4 and 15 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, National Stage App. No. PCT/JP2016/060523 filed 30 March 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority to App. No. JP2015-076946 filed 03 April 2015 under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Accordingly, the effective filing date of the claimed invention is 03 April 2015.

Drawings
The drawings were accepted in the Office action mailed 20 Feb. 2020.

Specification
The amendments to the specification received 28 Sept. 2017 have been entered.

Sequence compliance
Applicant’s specification is in compliance with the requirements of 37 CFR 1.821 - 1.825.

Claim Objections
Claims 3-4 and 15 are objected to because of the following informalities. This objection is newly recited.
Claim 3 recites “The microbial community analysis system according to claim 1, wherein the at least one processor: receives…; and calculates…”. To use language consistent with claim 1 and increase clarity, the claim should be amended to recite “…wherein the at least one processor is configured to: receive information…; and calculate….”;
Claim 4 recites “The microbial community analysis system according to claim 1, further comprising a sequencer…., wherein the at least one processor is configured to:…”, which is a grammatical error and should include an “and” before the wherein clause to recite  “The microbial community analysis system according to claim 1, further comprising a sequencer…., and wherein the at least one processor…”.
Claim 15 recites “…wherein the at least one sample obtained from the activated sludge comprises a plurality of samples, and wherein each nucleotide sequence is associated with a sample from the plurality of samples….”. To increase clarity that “each nucleotide sequence” refers to the nucleotide sequences of the target information in claim 1, from which claim 15 depends, claim 15 should be amended to recite “…wherein the at least one sample obtained from the activated sludge comprises a plurality of samples, and wherein each nucleotide sequence of the target information is associated with a sample from the plurality of samples….”.
 Appropriate correction is required.

Claim Interpretation
Claims 1 and 6 recite “…acquire/acquiring target information on a plurality of determination target microorganisms included in activated sludge of a water treatment system…., wherein the activated sludge is undergoing an acclimation”. The limitation regarding “wherein the activated sludge is undergoing an acclimation” is interpreted to further limit the acquired target information on the plurality of determination target microorganisms included in activated sludge to have been acquired from determination target microorganisms included in activated sludge undergoing an acclimation. Therefore, the claims are interpreted to mean that target information comprising nucleotide sequences of a gene is acquired for target microorganisms included in activated sludge undergoing an acclimation of a water treatment system. 
Claim 6 recites “…execute an instruction…when the acclimation is completed such that water to be treated is discharged into a biological reaction tank containing the activated sludge”. Claim 6 is interpreted to require executing/performing an instruction, when the acclimation is completed, that results in water to be treated being discharged into a biological reaction tank containing the activated sludge.
Claims 8-9 and 17-18 recite “…wherein the information on the plurality of data groups is acquired at a plurality of time points” and “…wherein the information on the plurality of data groups is acquired from at least two different biological reaction tanks”. Claim 1, from which claims 8-9 depend, recites “…receive information on a plurality of data groups….”. Therefore, claims 8-9 are interpreted to define the process in which the received information on the plurality of data groups was previously acquired, but a step of acquiring the information on the plurality of data groups is not required within the metes and bounds of the claim. See MPEP 2113.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-4, 6, and 8-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and/or newly recited and necessitated by claim amendment.
Claims 1 and 6, and claims dependent therefrom, are indefinite for recitation of “calculate/calculating a similarity between the data groups…; calculate/calculating coordinates in a multidimensional space of each of the plurality of data groups on the basis of the calculated similarity…” in claims 1 and 6. Based on the plain meaning of the word “between” (at, into, or across the space separating two objects), calculating a similarity between groups involves calculating a similarity between two entities. Given the claims previously recite “…a plurality of data groups”, which can include more than two data groups, it is unclear what two entities “the similarity” is intended to be calculated between.  For example, it is unclear if claims 1 and 6 intend to calculate a single similarity between two separate groups of data groups, calculate a single similarity between two data groups of the data groups, or calculate a similarity between each pair of data groups of the data groups (i.e. multiple similarities are calculated). If Applicant intends for the claims to calculate a single similarity, then it is further unclear in what way coordinates for each of the plurality of data groups is intended to be calculated using the same single similarity. For example, if the similarity is calculated between two particular data groups, it is unclear in what way the coordinates for a third data group is to be calculated on the basis of the calculated similarity of the two data groups. As such, the metes and bounds of the claims are unclear. Dependent claim 3 also recites “…calculates the similarity between the data groups…”, and is therefore, indefinite for the same reasons discussed above for claim 1, from which claim 3 depends. For purpose of examination, the claims are interpreted to calculate a similarity between each pair of data groups in the plurality of data groups on the basis of the nucleotide sequences included in the data groups, and to calculate coordinates of each of the plurality of data groups on the basis of the calculated similarities.
Claims 1 and 6, and claims dependent therefrom, are indefinite for recitation of “…receive/receiving information on…each of a plurality of microorganisms included in activated sludge in which a water treatment is performed….; acquire/acquiring target information on a plurality of determination target microorganisms included in activated sludge of a water treatment system from a sample/at least one sample obtained from the activated sludge,….wherein the activated sludge is undergoing an acclimation”. It is unclear if “the activated sludge” from which the sample or one or more samples were obtained in the acquiring step is intended to refer to the same activated sludge in which the water treatment was performed in the receiving step, and the claims intend to only require that the determination target microorganisms are microorganisms that are generally included in activated sludge of a water treatment system, or if “the activated sludge” is intended to refer to the activated sludge of the water treatment system and not the activated sludge in which the water treatment is performed. As such, the metes and bounds of the claims are unclear. It is noted that dependent claim 15 also recites “…the at least one sample from the activated sludge…” and therefore is indefinite for the same reasons discussed for claim 1, from which claim 15 depends. For purpose of examination, the claims are interpreted to mean “…acquire/acquiring target information on a plurality of determination target microorganisms included in activated sludge of a water treatment system from a sample/at least one sample obtained from the activated sludge of the water treatment system,….wherein the activated sludge of the water treatment system  is undergoing an acclimation”
Claims 1 and 6, and claims dependent therefrom, are indefinite for recitation of “….execute/executing an instruction…such that water to be treated is discharged into a biological reaction tank containing the activated sludge.”. As discussed above, claims 1 and 6 previously recite “…receive/receiving information on a plurality of data groups…of a plurality of microorganisms included in activated sludge in which a water treatment is performed;….acquire/acquiring target information on a plurality of determination target microorganisms included in activated sludge of a water treatment system…”. Therefore, it is unclear if “the activated sludge” in the execute/executing an instruction step is intended to refer to the activated sludge in the receive/receiving information step or the activated sludge in the acquire/acquiring target information step. As such, the metes and bounds of the claim are unclear. It is further noted that dependent claims 13 also recites “…such that water to be treated is discharged into a biological reaction tank containing the activated sludge”, and therefore is indefinite for the same reasons discussed for claim 1, from which the claim ultimately depends. For purpose of examination, claims 1 and 6 are interpreted to mean “….execute/executing an instruction…such that water to be treated is discharged into a biological reaction tank containing the activated sludge of the water treatment system.”, and claim 13 is interpreted to mean “…containing the activated sludge of the water treatment system”.
Claims 1 and 6, and claims dependent therefrom, are indefinite for recitation of “….execute/executing an instruction, based on the at least one determined state of the plurality of determination target microorganisms, when the acclimation is completed, such that water to be treated is discharged…”. It is unclear in what way the claims intend to execute an instruction based on the at least one determined state of the plurality of determination target microorganisms and when the acclimation is completed. For example, it is unclear if Applicant intends for the instruction to be executed when the at least one determined state indicates the acclimation is completed, or if the at least one determined state can be unrelated to whether the acclimation is completed. If Applicant intends for the at least one determined state to be unrelated to when the acclimation is completed, it is further unclear in what way the execution of the instruction such that water to be treated is discharged into a biological reaction tank is based on the at least one determined state if the instruction to discharge water into the biological region tank is executed when the acclimation is completed (i.e. regardless of the at least one determined state). As such, the metes and bounds of the claim are unclear. For purpose of examination, the claims are interpreted to mean the instruction is executed when the at least one determined state of the plurality of determination target microorganisms indicates the acclimation is completed. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…at least one processor configured to:…execute an instruction…when the acclimation is completed, such that water to be treated is discharged into a biological reaction tank containing the activated sludge”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) . See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. See MPEP 2173.05(p). In this case, it is unclear if infringement occurs when one creates a system that allows for an instruction to be executed by a processor that instructs water to be treated to be discharged into a biological reaction tank, or if infringement occurs when the water to be treated is discharged into the biological reaction tank outside the metes and bounds of the claimed system, given a processor cannot discharge water. Therefore, the claim is indefinite for recitation of a system and process in the same claim. See MPEP 2173.05(p). For purpose of examination, the claim is interpreted to mean the at least one processor executes an instruction when the acclimation is completed to instruct water to be discharged (e.g. the processor outputs data instructing water to be discharged), but discharging the water is not required within the metes and bounds of the claimed system. To overcome the rejection, claim 1 can be amended to recite “generating an instruction…when the acclimation is completed to discharge water to be treated into a biological reaction tank containing the activated sludge”.
Claim 3 is indefinite for recitation of “…each of the plurality of microorganisms in the data group…abundance proportions of the plurality of microorganisms included in the data group”, in lines 3-4 and 6. Claim 1, from which claim 3 depends, recites “…a plurality of data groups”. Therefore, it is unclear if “the data group” is intended to refer to the plurality of data groups or a single data group. If Applicant intends for “the data group” to refer to a single data group, then it is further unclear which data group, “the data group” refers to. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 3 is interpreted to mean “…each of the plurality of microorganisms in the plurality of data groups…on the basis of the information indicating abundance proportions of the plurality of microorganisms included in the plurality of data groups”.
Claim 13 is indefinite for recitation of “…wherein the healthy state indicates that the acclimation is completed such that the water to be treated is discharged into a biological reaction tank containing the activated sludge”. Claim 12, from which claim 13 depends, recites “…wherein the plurality of states comprises a healthy state”. It is unclear if claim 13 intends to require discharging water to be treated into a biological reaction tank, or if claim 13 intends for the healthy state to indicate that the acclimation is completed, and discharging the water to be treated into a biological reaction tank containing the activated sludge is an intended use of the healthy state. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to mean that the healthy state indicates the acclimation is completed, while the water to be treated being discharged into a biological reaction tank is interpreted to be an intended use of the healthy state.
Claim 15 is indefinite for recitation of “…wherein the at least one sample obtained from the activated sludge…”. There is insufficient antecedent basis for “the at least one sample obtained from the activated sludge” because claim 1, from which claim 15 depends, recites “…acquire target information…from a sample obtained from the activated sludge…”, but does not recite at least one sample. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 15 is interpreted to mean that the target information is acquired from a plurality of samples obtained from the activated sludge. To overcome the rejection, claim 1, from which claim 15 depends, can be amended to recite “…from at least one sample from the activated sludge…”.
Claim 16 is indefinite for recitation of “…the activated sludge of the water treatment system that is different from a water treatment system having the plurality of microorganisms for which the at least one determination rule is generated”. There is insufficient antecedent basis for “the activated sludge of the water treatment system that is different from a water treatment system…”, because claim 1, from which claim 16 depends, recites “…activated sludge of a water treatment system”, but does not recite that the water treatment system is different from a water treatment system having the plurality of microorganisms. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 16 is interpreted to further limit the activated sludge of the water treatment system to be different from a water treatment system having the plurality of microorganisms for which the at least one determination rule is generated. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6, and 8-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 6 being representative) is directed to a system and method of analyzing microbiome communities. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 6 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
calculate/calculating a similarity between the data groups on the basis of the nucleotide sequences included in the data groups;
calculate/calculating coordinates in a multidimensional space of each of the plurality of data groups on the basis of the calculated similarity;
generate/generating, based on the calculated coordinates, at least one determination rule for determining states of microorganisms from nucleotide sequence data of genes;
acquire/acquiring target information on a plurality of determination target microorganisms included in activated sludge of a water treatment system from a sample/at least one sample obtained from the activated sludge, the target information comprising nucleotide sequences of a gene of each of the plurality of determination target microorganisms, wherein the activated sludge is undergoing an acclimation;
generate/generating a determination target data group based on the nucleotide sequences of the gene of each of the plurality of determination target microorganisms;
calculate/calculating a similarity between the determination target data group and each of the plurality of data groups;
calculate/calculating coordinates in a multidimensional space of the determination target data group based on the calculated similarity between the determination target data group and each of the plurality of data groups; and
determine/determining at least one state of a plurality of states of the plurality of determination target microorganisms from the calculated coordinates of the determination target data group, wherein the at least one determined state of the plurality of determination target microorganisms is determined based on the at least one determination rule.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, calculating a similarity between data groups based on nucleotide sequences in the data groups involves determining differences between nucleotide sequences of the data groups and calculating a similarity metric between the sequences (e.g. a number of different base pairs), which can be practically performed in the mind. Calculating coordinates in multidimensional space using the calculated similarity involves analyzing the similarities between sequences and assigning coordinates (e.g. x-y coordinates) to each data group based on the similarities, which amounts to a mere analysis of data. Generating a determination rule for determining states from nucleotide sequence data of genes based on the calculated coordinates involves analyzing the coordinates and corresponding data groups to determine coordinates that belong to a specific microorganisms state (e.g. coordinates above y = 1 belong to an acclimated state), which can be practically performed in the mind. Acquiring target information on a plurality of determination target microorganisms from activated sludge undergoing an acclimation comprising nucleotide sequences of a gene of each determination target microorganisms involves reading target information for each microorganisms, which is a mental process. Next, generating a determination target data group based on the nucleotide sequences of the gene of each of the plurality of determination target microorganisms involves organizing the determination target microorganisms based on nucleotide sequences, which is a mental process. Furthermore, the limitations of calculating a similarity between the determination target data group and the plurality of data groups and calculating coordinates in multidimensional space of the determination target data group recite a mental process for the same reasons discussed above for calculating a similarity metric between data groups and calculating coordinates using the calculated similarity. Last, determining at least one state of a plurality of states of the plurality of determination target microorganisms from the calculated coordinates of the determination data group based on the at least one determination rule involves comparing the coordinates of determination target data group to the determination rule to determine a classification of the state of the determination target microorganisms, which amounts to a mere analysis of data. That is, other than reciting these limitations are performed by a processor in claim 1, nothing in the claims precludes the steps from being practically performed in the mind. Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III.
The limitations of calculating a similarity between the data groups on the basis of the nucleotide sequences included in the data groups, calculating coordinates in a multidimensional space of each of the plurality of data groups on the basis of the calculated similarity, calculating a similarity between the determination target data group and each of the plurality of data groups, and calculating coordinates in a multidimensional space of the determination target data group based on the calculated similarity between the determination target data group and each of the plurality of data groups further recite a mathematical concept. A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. See MPEP 2106.04(a)(2) I. C. In this case, in light of Applicant’s specification at para. [0039], calculating a similarity between nucleotide sequences of data groups involves calculating a percent sequence similarity (e.g. 90% similarity), which requires performing mathematical calculations to determine a percentage. Similarly, in light of Applicant’s specification at para. [0046]-[0047], calculating coordinates based on calculated similarities involves performing multidimensional scaling (e.g. principal component analysis), which requires performing mathematical calculations to determine the coordinates. Accordingly, the above limitations amount to a textual equivalent to performing mathematical calculations, and thus recite a mathematical concept. See MPEP 2106.04(a)(2) I.
Dependent claims 3-4, 10, 12-16, 19-23  further recite an abstract idea. Dependent claim 3 further recites the mental process and mathematical concept of calculating the similarity between the data groups on the basis of information indicating abundance proportions. Dependent claim 4 further recites the mental process of generating the plurality of data groups based on the received nucleotide sequences of genes. Dependent claims 10 and 19 further recite the mental process and mathematical concept of generating the at least one determination rule using machine learning. Dependent claims 12-14 further recite the mental process of determining at least one state of a plurality of states including a healthy state indicating that the acclimation is completed and/or a state indicating an end point of the acclimation. Dependent claim 15 further recites the mental process of acquiring target information from a plurality of samples comprising nucleotide sequences of a gene associated with a barcode sequence specific to a sample of the plurality of samples. Dependent claim 16 further recites the mental process of acquiring target information on a plurality of determination target microorganisms in activated sludge of a water treatment system that is different from a water treatment system having the plurality of microorganisms for which the at least one determination rule is generated. Dependent claim 20 further recites the mental process of determining at least two states of the plurality of states based on the at least one determination rule. Dependent claim 21 further recites the mental process of determining at least one state of a plurality of states comprising one or more of a healthy state, a state indicating a time that has elapsed since the beginning of the acclimation, and a state indicating the end point of the acclimation. Dependent claim 22 further recites the mental process and mathematical concept of calculating the coordinates of each of the plurality of data groups in multidimensional space using a multidimensional scaling. Dependent claim 23 further recites the mental process of determining a range of coordinates related to microbial flora in which a water treatment is performed normally. Therefore, claims 1, 3-4, 6, and 8-23 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 8-10, 12-19, 21-23 do not recite any elements in addition to the recited judicial exception.
The additional element of claims 1 and 6 include:
at least one processor (claim 1 only);
receive/receiving information on a plurality of data groups including information indicating a nucleotide sequence of a gene of each of a plurality of microorganisms included in activated sludge in which a water treatment is performed (i.e. receiving data);
generate an instruction, based on the at least one determined state of the plurality of determination target microorganisms, when the acclimation is completed to discharge water to be treated into a biological reaction tank containing the activated sludge (i.e. outputting data) (claim 1); and
execute an instruction, based on the at least one determined state of the plurality of determination target microorganisms when the acclimation is completed such that water to be treated is discharged into a biological reaction tank containing the activated sludge (claim 6).
The additional elements of claims 3-4 include:
receives information indicating an abundance proportion of each of the plurality of microorganisms in the data group (i.e. receiving data).
receive, from the sequencer device, the nucleotide sequences of genes from the plurality of microorganisms included in the activated sludge (i.e. receiving data).
The additional element of claim 11 includes:
wherein the information related to the plurality of data groups comprises information on a plurality of clusters of microorganisms (i.e. receiving data).
The additional element of claim 20 includes:
generating, on a computer display, a graphical representation of the at least one determined state of the plurality of determination target microorganisms, wherein the graphical representation includes a representation of states of the at least two states differently from one another (i.e. displaying data).
The additional elements of at least one a processor, a computer display, receiving data, outputting data, and displaying data are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Regarding the additional element of executing an instruction, based on the at least one determined state of the plurality of determination target microorganisms when the acclimation is completed such that water to be treated is discharged into a biological reaction tank containing the activated sludge in claim 6, the limitation does not integrate the recited judicial exception into a practical application because the limitation is not required under the broadest reasonable interpretation of the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 II. Claim 6 recites “…executing an instruction…when the acclimation is completed such that water to be treated is discharged into a biological reaction tank containing the activated sludge”.  However, claim 6, nor any claims dependent from claim 6, require that it was determined that the acclimation is completed. Therefore, the condition of “when the acclimation is completed” is not met, and executing an instruction resulting in water to be treated being discharged into a biological reaction tank containing the activated sludge is not required by the claims. Accordingly, the limitation does not integrate the recited judicial exception into a practical application.
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1, 3-4, 6, and 8-23 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 8-10, 12-19, 21-23 do not recite any elements in addition to the recited judicial exception.
The additional element of claims 1 and 6 include:
at least one processor (claim 1 only);
receive/receiving information on a plurality of data groups including information indicating a nucleotide sequence of a gene of each of a plurality of microorganisms included in activated sludge in which a water treatment is performed (i.e. receiving data);
execute an instruction, based on the at least one determined state of the plurality of determination target microorganisms, when the acclimation is completed to discharge water to be treated into a biological reaction tank containing the activated sludge (i.e. outputting data) (claim 1); and
execute an instruction, based on the at least one determined state of the plurality of determination target microorganisms when the acclimation is completed such that water to be treated is discharged into a biological reaction tank containing the activated sludge (claim 6).
The additional elements of claims 3-4 include:
receives information indicating an abundance proportion of each of the plurality of microorganisms in the data group (i.e. receiving data).
receive, from the sequencer device, the nucleotide sequences of genes from the plurality of microorganisms included in the activated sludge (i.e. receiving data).
The additional element of claim 11 includes:
wherein the information related to the plurality of data groups comprises information on a plurality of clusters of microorganisms (i.e. receiving data).
The additional element of claim 20 includes:
generating, on a computer display, a graphical representation of the at least one determined state of the plurality of determination target microorganisms, wherein the graphical representation includes a representation of states of the at least two states differently from one another (i.e. displaying data).
The additional elements of at least one a processor, a computer display, receiving data, outputting data, and displaying data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore the additional elements are not sufficient to integrate the recited judicial exception into a practical application. 
Regarding the additional element of execute an instruction, based on the at least one determined state of the plurality of determination target microorganisms when the acclimation is completed such that water to be treated is discharged into a biological reaction tank containing the activated sludge in claim 6, the limitation does not provide significantly more because the limitation is not required under the broadest reasonable interpretation of the claim, as discussed above.
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 28 Jan. 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the claims are amended to recite that the processor or method, inter alia, “execute an instruction, based on the at least one determined state of the plurality of determination target microorganisms, when the acclimation is completed such that water to be treated is discharged into a biological reaction tank containing the activated sludge, and therefore, the claims recite the practical application of the respective system and method and are directed to patent eligible subject matter (Applicant’s remarks at pg. 8, para. 3).
This argument is not persuasive. First, regarding the system of claim 1, the limitation regarding executing the instruction such that water to be treated is discharged into a biological reaction tank is indefinite for the reasons discussed in the above rejection of the claim under 35 U.S.C. 112(b). In the 112(b) rejection of claim 1, the claim was interpreted to mean that the at least one processor generates an instruction when the acclimation is completed to instruct water to be discharged (e.g. the processor outputs data instructing water to be discharged), but discharging the water is not required within the metes and bounds of the claimed system. Regarding claim 6, as discussed in the above 101 rejection, because the condition of “when the acclimation is completed” is not met in claim 6, executing an instruction resulting in water to be treated being discharged into a biological reaction tank containing the activated sludge is not required by the claim under the broadest reasonable interpretation of the claim. Accordingly, the claims do not require discharging water to be treated into a biological reaction tank containing the activated sludge upon determining the acclimation of the sludge is completed based on the at least one determined state, and thus the claims do not integrate the recited judicial exception into a practical application.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (JP2004008176A)

Conclusion
No claims are allowed.
Claims 1, 3-4, 6, and 8-23 are free of the art.
Independent claims 1 and 6, and claims dependent therefrom recite “…calculate a similarity between the data groups on the basis of the nucleotide sequences in the data groups;…acquire/acquiring target information on a plurality of determination target microorganisms included in activated sludge of a water treatment system from a sample obtained from the activated sludge, the target information comprising nucleotide sequences of a gene of each of the plurality of determination target microorganisms, wherein the activated sludge is undergoing an acclimation….; determine at least one state of a plurality of states of the plurality of determination target microorganisms from the calculated coordinates of the determination target data group, wherein the at least one determined state of the plurality of determination target microorganisms is determined based on the at least one determination rule…”. 
The closest prior art of record, Nakamura, discloses a method for monitoring a mixed microorganisms system, including activated sludge for biological treatment ([0001]; [0024]), which includes receiving information from a Thermal Restriction Length Polymorphism method (e.g T-RFLP analysis data) at multiple time points (i.e. a plurality of data groups), wherein the information represents fragment sizes of a gene reflecting abundances of microorganism types in the sample ([0007];[0010], e.g. analyzing a gene of the sample by a T-RLFP method; [0013], e.g. an electropherogram reflects the microbial phase, including microorganism type and abundance, in the sample), wherein the information is obtained from an activated sludge sample ([0024]). Nakamura discloses calculating a similarity between the T-RFLP data from the time points (i.e. between the data groups on the basis of the fragment sizes in the data groups) ([0014]-[0015]). Nakamura further discloses performing a multidimensional scaling method for the T-RFLP data from the time points (i.e. each of the plurality of data groups) with the calculated similarity and outputting the similarity as a 2-dimensional plot diagram (i.e. calculating coordinates in multidimensional space on the basis of the calculated similarity) ([0007];[0014]-[0015]). Last, Nakamura discloses classifying microbial phases for each position in the 2-dimensional plot and deducing from the position in the 2D plot if the sludge is in a certain state when plotted in this position ([0017]), and grouping points in a certain range on the plot according to microbial states ([0018]), which shows generating determination rules for determining states based on the calculated coordinates and determining a state of an activated sludge based on the determination rules and calculated coordinates of a current target sample. 
Accordingly, Nakamura discloses determining a state of an activated sludge based on an electropherogram of unique patterns of DNA fragment size peaks reflecting a microbial phase of the sludge, by determining similarities between electropherograms/microbial phases of different samples and calculating coordinates for each sample. However, Nakamura does not disclose acquiring target information for a plurality of determination target microorganisms comprising nucleotide sequences of a gene of each of the target microorganisms (i.e. nucleotide sequence information for each microorganism), and using these nucleotide sequences to generate a target data group subsequently used for determining a state of the plurality of determination target microorganisms by comparing calculated coordinates for the determination target data groups to the coordinates of the plurality of data groups. Furthermore, Nakamura does not suggest any particular microorganisms that can be used to determine the state of an activated sludge undergoing an acclimation. Similarly, Nakamura does not disclose calculating similarities between the data groups on the basis of nucleotide sequences in the groups. Instead, Nakamura discloses the T-RFLP method results in different electropherograms showing unique patterns of DNA fragment sizes in the sample, and it is not necessary to specify the type or name of the microorganism (i.e. the specific microorganisms in the sample are unknown) ([0013]-[0014]; [0036]). Accordingly, Nakamura does not disclose acquiring target information for determination target microorganisms (i.e. determined microorganisms), or that this target information comprises nucleotide sequences of a gene (e.g. electropherograms comprising fragment size peaks are used instead). Last, Nakamura does not disclose obtaining data specifically from activated sludge undergoing an acclimation, as claimed. Regarding the system of claim 1, Nakamura further does not disclose the processor is configured to execute an instruction to discharge water to be treated into a biological reaction tank containing the activated sludge when the acclimation is completed, based on the at least one determined state. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672